Motion Denied and Order filed June 17, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00935-CR
                               NO. 14-15-00936-CR
                                 ____________

                    JOSE HERIBERTO LOPEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                              Harris County, Texas
                  Trial Court Cause Nos. 1348777 and 1348778


                                      ORDER

      Appellant is represented by retained counsel, Patrick F. McCann.
Appellant’s brief was originally due March 14, 2016. We have granted a total of 91
days to file appellant’s brief until June 13, 2016. When we granted the last extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On June 14, 2016, counsel filed a further request
for an extension of 60 days to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We DENY the request for extension and ORDER Patrick F. McCann to file
a brief with the clerk of this court on or before July 13, 2016. If he does not timely
file appellant’s brief as ordered, the court will issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.